Citation Nr: 1202494	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.




ATTORNEY FOR THE BOARD

P. Olson, Counsel









INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2010.  This matter was originally on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right hip disability has not been related by competent medical evidence to the Veteran's active military service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's July 2010 Remand, the Appeals Management Center (AMC) scheduled a VA examination to address the etiology of the Veteran's back and hip complaints and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA or private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in August 2010.  38 C.F.R. § 3.159(c)(4).  The August 2010 VA examiner addressed a right hip disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The August 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The first question that must be addressed, therefore, is whether incurrence of a chronic right hip disability is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of right hip disease or injury during service.

As for statutory presumptions, arthritis can be service connected on such a basis; however, there is no evidence of any right hip arthritis within a year of the Veteran's discharge from service.
  
With respect to continuity of symptomatology, such evidence is lacking here.  A right hip condition was not noted during service.  In addition, the Veteran had not provided evidence of post-service continuity of right hip symptomatology.

Lastly, no medical professional has ever related a right hip disability to the Veteran's military service.  As noted above, the Veteran underwent VA examination in August 2010.  At that time, the Veteran complained of increasing left buttock and hip area pain; there was no mention of right hip pain.  Physical examination of the right hip demonstrated full active and passive motion.  X-rays of the right hip showed mild degenerative changes with no fracture or dislocation.  The examiner noted that the Veteran had very minimal changes in the right hip, no symptoms in the right hip, and had no pathology in the right hip.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Thus, the record is absent evidence of in-service incurrence of a chronic right hip disability, evidence of right hip arthritis within a year following service, evidence of continuity of symptomatology, or medical evidence of a nexus between a right hip disability and the Veteran's military service.

Although the Veteran contends that he has a right hip disability that is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  8 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011). 

The Veteran's service treatment records indicate that "mild spasm-[left] lumbar paraspinal muscles with Rx" was noted on entrance into service under the summary of defects and diagnoses on the January 1965 Report of Medical Examination.   

On September 21, 1966, a note from the orthopedic clinic indicates, 

This patient has still been unable to train.  Additional physical findings not noted previously is a left sided dorsal scoliosis with some prominence and razoring of left upper rib cage. . . .  Since it would appear that this man cannot train in an infantry M.O.S. a permanent profile with M.O.S. change is in order.

On October 12, 1966, the Veteran complained of low back pain for several years.  Physical examination demonstrated increased lumbar lordosis, good range of motion, some paraspinal muscle spasms.  Straight leg raising was negative at 80 degrees, and x-rays were negative.  Impression was unstable lumbosacral spine with poor mechanics.  On October 14, 1966, the Veteran was sent to physical therapy for instructions in Williams exercises for low back.  On October 19, 1966, the Veteran reported a history of "kneeing" in back in 1962 in a football game and that since then, he had back pain associated with just about everything.  The Veteran reported that he had pain even with pressure on the skin over the left low back.  He stated that he felt "weak" and that during the low crawl he could feel "something popping."  The Veteran denied radiation of pain into the legs.  Physical examination demonstrated good range of motion of the back with point tenderness over the insertion of the left erector spinae muscle.  Impression was residual muscle pain.

On November 1, 1966, the Veteran presented to the dispensary.  He was just starting A.I.T. and advised that he had been going to orthopedics and that they had had him on light duty because of back problems.  The Veteran was referred to the orthopedic clinic.  On November 3, 1966, the Veteran presented to the dispensary with complaints of having trouble with his back and being unable to stand, lift, and march, without pain.  The Veteran reported taking medication from home.  The Veteran was referred to the orthopedic clinic for evaluation of his back.  On November 17, 1966, the Veteran presented to the dispensary and advised that although he had an appointment with the orthopedic clinic November 30, his back was still painful.  Physical examination demonstrated some tenderness left of the lumbosacral spine.  Pain medication was prescribed.

On November 30, 1966, the Veteran reported that he was not doing any training because of back pain.  The examiner noted, "This is a typical hand grabber, i.e., examining hand is grasp[ed] by patient.  Also has [positive] knee flexion test.  These two things along [with] lack of spasm tend to obscure any pathology that may exist."  X-rays were negative.  A series of seven injections were prescribed.  The first injection to the left paraspinous muscle occurred on December 7, 1966.  

On February 2, 1967, the Veteran was seen and felt that his back was more painful since he started "spinal taps."  On February 6, 1967, the Veteran reported some back pain and said that his back was worse since injections.  The provider noted no more paravertebral muscle injections.

On April 25, 1967, the Veteran presented to the dispensary with recurrence of old back injury.  He complained of recurrent pain beginning along cleft post iliac crest with certain movements.  The Veteran reported being hit with a knee in 1962 in high school football.  It was noted that the Veteran had been examined several times and that no diagnosis had been given.  Examination was unremarkable except pain.

Orthopedic Clinic Consultation Report dated May 4, 1967, states, 

This is really quite a problem.  This man came on active duty in Aug. 1966 and was placed on light duty during the second or third week and apparently has virtually been non-trainable ever since.  In Feb. 1967 at Fort Polk he was given a permanent profile with duty restrictions including no strenuous activity.  All of this has been based on the rather nebulous complaint of low back pain secondary to a football injury incurred in 1962.  In between the injury in 1962 and active duty in 1966 this EM worked as a longshoreman and his muscle build is certainly consistent with this type of vigorous physical activity.  Actually no diagnosis has ever really been established except for mild degree of scoliosis and increased lumbar lordosis which really is not related to the area of pain that the patient complains of which is over his left iliac crest.  He now wants to see a specialist to find out what is wrong with his back and feels that a Chiropractor would be best qualified to tell him.

I think the fundamental problem at this time is just what can be expected from this man in the way of duty.  He certainly has had about every type of therapy available and is on a profile which excludes any activity so I certainly can't offer any suggestions for Rx when I can't believe that a 1962 injury could produce symptoms in 1967 in the face of such excellent muscle strength and full ROM of the spine.

On May 5, 1967, the Veteran presented with complaint that he had a problem sleeping with old back injury.  It was noted, "See ortho consult.  I don't think this back trouble is signif[icant]."  On May 17, 1967, the Veteran complained of low back pain for five years.  Physical examination demonstrated slight scoliosis and lumbar lordosis, "pain" over left paravertebral area above post-sup iliac crest, no CVA tenderness, full range of motion, flexion without difficulty, negative straight leg raising test.  Impression was "back pain ? etiology."  It was noted, "should cause little disability."

On June 3, 1967, the Veteran presented with complaint of back pain and depressive symptoms.  On June 6, 1967, the Veteran presented with complaint that the left side of his mid back "catches" causing pain.  It was noted, "Discussed [Veteran's] problem pertaining to back as aggravated by Depression."  On June 13, 1967, the Veteran presented with low back pain.  On June 20, 1967, the Veteran presented with complaints of pain under twelfth rib on the left side.  On June 27, 1967, the Veteran presented with pain in left side but advised that he had been feeling better and sleeping better.  X-rays taken on June 30, 1967 were negative.  

On July 7, 1967, the Veteran reported left flank pain.  On July 22, 1969, provider noted, "In view of this man's chronic complaint of left CVA and back pain, I feel he deserves cystoscopy with left retrograde pyelogram."  The Veteran was referred to urology.  

On the Report of Medication Examination dated in May 1968, the Veteran's spine was evaluated as abnormal, and the summary of defects and diagnoses noted curvature of spine and recurrent low back pain L-3.  No excessive bending, no heavy lifting, no strenuous activity.  The physician's summary noted in pertinent part, "Back pain-pain L3 profile-Dx Chronic Back Strain."

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

With respect to the question of aggravation during active duty, the Board notes that the service treatment records clearly establish that he complained of significant low back symptomatology during service.  

Although the record on appeal establishes that the Veteran experienced low back symptoms in service, that fact, in and of itself, is not sufficient to show that the underlying condition worsened for the purposes of determining service connection based on aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2011); see also Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran has been provided two VA examinations to determine the etiology of any current low back disorder.  

The February 2008 examiner opined, 

[T]here were no significant problems that he sustained while he was in the military service that indicated he had a pathological back condition. He has absolutely no evidence that he had any continuance of his back pain after he got out of the military service.  The complaint that he has today is not in reality back pain but lumbosacral triangle pain. . . .  This had nothing to do with the lumbosacral spine.  This is a pure muscle area and is usually strained with lifting from a rotational position.  There is no indication of chronicity of this type of problem for any reason.  The Veteran has very minimal lumbosacral degenerative disc disease without indication of lordosis or scoli[osi]s.  The degenerative disc disease he has is so minimal that it would not be symptomatic and he has no symptoms related to it anyway.  It is therefore my opinion that his current minimal degenerative disc disease is asymptomatic and is not due to the complaints that he had or aggravation from military service.

The August 2010 examiner diagnosed the Veteran as having age acquired minimal degenerative changes in the lumbar spine and opined, "The lower back is not service connected or service aggravated, there is no evidence of a chronic ongoing condition.  There is no evidence of aggravation beyond the normal progression with minimal degenerative changes of the lumbar spine consistent with his age."

Although unfortunate, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion by an orthopedic surgeon in conjunction with the review of the entire record and examination of the Veteran is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by an orthopedic surgeon to determine the etiology of any current lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current lumbar spine diagnoses and answer the following questions with respect to each diagnosis:

(i) Is it at least as likely as not that the "mild spasm-[left] lumbar paraspinal muscles with Rx" noted upon entrance into service was a manifestation of current lumbar spine diagnosis?

(ii) If the answer to (i) is yes, is there evidence that the lumbar spine disorder noted at entrance underwent a permanent increase in severity during the Veteran's active duty service or was any increase in disability due to the natural progress of the disease?  Please identify any such evidence with specificity.

(iii) If the answer to (i) is no, is there clear and unmistakable evidence (evidence that is obvious and manifest) that current lumbar spine diagnosis existed prior to service?  Please identify any such evidence with specificity.

(iv) If the answer to (iii) is yes, is there clear and unmistakable evidence that current lumbar spine disability did not increase in severity during active service. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
(v) If a current lumbar spine diagnosis did not exist prior to service, is it at least as likely as not that current lumbar spine diagnosis is in any way related to the symptoms documented during the Veteran's active duty service.  

The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


